Citation Nr: 0834830	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  03-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for seborrheic 
keratosis.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for tenesmus, loose 
stool, colitis, and radiation proctitis.

4.  Entitlement to service connection for melanoma.

5.  Entitlement to service connection for squamous cell 
carcinoma.

6.  Entitlement to service connection for strokes.

7.  Entitlement to an initial rating in excess of 30 percent 
for thrombocytopenia.

8.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Florida, that denied the benefit sought on appeal.  
	
In November 2005 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.  The Board notes that in the last 
remand, the issue of entitlement to a total rating based on 
individual unemployability was referred to the RO.  As it 
does not appear any action has been taken in this regard, the 
issue is again referred to the RO.  Additionally, in a 
February 2008 letter the veteran raised the issue of 
entitlement to service connection for hearing loss, and in a 
June 2008 letter he raises issues regarding his kidney and 
back.  These issues too are referred to the RO for any and 
all appropriate action.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a September 2008 Post Remand Brief, the veteran's 
representative waived the right to have this evidence 
reviewed in the first instance by the RO.

The issue of entitlement to service connection for strokes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of 
seborrheic keratosis.

2.  The veteran's hypothyroidism has been shown to be due to 
his exposure to ionizing radiation in service.

3.  The veteran's tenesmus, loose stool, colitis, and 
radiation proctitis have been shown to be due to his service-
connected non-Hodgkin's lymphoma.

4.  The veteran's melanoma has been shown to be due to his 
exposure to ionizing radiation in service.

5.  The veteran's squamous cell carcinoma has been shown to 
be due to his exposure to ionizing radiation in service.

6.  The veteran's thrombocytopenia is not manifested by a 
platelet count between 20,000 and 70,000.

7.  The veteran's erectile dysfunction is manifested by 
impotency without visible deformity of the penis; the veteran 
is currently in receipt of special monthly compensation based 
on loss of use of a creative organ.



CONCLUSIONS OF LAW

1.  The criteria for service connection for seborrheic 
keratosis have not been met.  38 U.S.C.A. §§101(24), 1110, 
1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.309, 3.310, 3.311 
(2007).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for hypothyroidism as due to 
exposure to ionizing radiation have been met.   38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.311 (2007).

3.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for tenesmus, loose stool, 
colitis, radiation proctitis as secondary to the veteran's 
service-connected non-Hodgkin's lymphoma been met.  38 
U.S.C.A. §§101(24), 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2007).

4. Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for melanoma as due to 
exposure to ionizing radiation have been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.311 (2007).

5. Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for squamous cell carcinoma 
as due to exposure to ionizing radiation have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.311 (2007).

6.  The criteria for an initial rating in excess of 30 
percent for the thrombocytopenia have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.117 
Diagnostic Code 7705 (2007).  

7.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims 

At the outset, the Board notes that the veteran has claimed 
that all of the conditions for which he is seeking service 
connection are secondary to his non-Hodgkin's lymphoma and/or 
are due to his exposure to ionizing radiation in service.  

Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
addition, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran claims he was exposed to ionizing radiation by 
the atomic bomb while serving in Japan.  Service connection 
for a disorder which is claimed to be attributable to 
radiation exposure during service can be accomplished in a 
number of different ways.  See Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  

Under 38 C.F.R. § 3.309(d), there are specific diseases that 
may be presumptively service connected if manifest in a 
radiation-exposed veteran.   A "radiation-exposed" veteran is 
one who participated in a radiation-risk activity.  A 
"radiation-risk activity" includes the onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device, occupation of Hiroshima or Nagasaki during World War 
II, or presence at certain specified sites.  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  However, at the 
outset the Board will note that none of the diseases for 
which the veteran is seeking service connection - seborrheic 
keratosis, hypothyroidism, tenesmus, loose stool, colitis, 
radiation proctitis, melanoma, or squamous cell carcinoma - 
are included in the list of diseases under §3.309(d).  As 
such, presumptive service connection for these conditions 
under this section is not possible.

Service connection for claims based on exposure to ionizing 
radiation may also be established via 38 C.F.R. § 3.311.  
Under this section, other "radiogenic" diseases found five 
years or more after service in an ionizing radiation-exposed 
veteran may be service-connected if the VA Under Secretary 
for Benefits determines that they are related to ionizing 
radiation exposure while in service, or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  "Radiogenic diseases" under this regulation include 
any form of cancer. 38 C.F.R. § 3.311(b)(2)(vii).  Other 
claimed diseases may be considered radiogenic if the claimant 
has cited or submitted competent scientific or medical 
evidence that supports that finding. 38 C.F.R. § 3.311(b)(4).  
When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest 5 years or more after exposure, the 
claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1). The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether there is "no reasonable possibility" that the 
disease resulted from in- service radiation exposure. 38 
C.F.R. § 3.311(c)(1).

	A.  Seborrheic Keratosis
Here, the medical evidence does not show the veteran has a 
current diagnosis of seborrheic keratosis.  Most recently, at 
an April 2007 VA examination the examiner found, "[n]o 
history of chronic seborrheic keratoses, he does have 
sebaceous cysts on his neck recurrent."  The examiner 
explained, "[t]he veteran states he is not aware of having 
any skin problems except for the skin cancer. He is not aware 
of any skin condition that fits the description of seborrheic 
keratosis. He denies any dandruff or any similar skin 
manifestations except that he twice removed on his neck 
sebaceous cysts and there is a recurrence, which is pretty 
large, but he prefers not to have it removed. Other than 
that, he denies any observation or subjective symptomatology 
of anything that would sound like seborrheic keratosis."  
Additionally, the VA examiner reviewed the claims file and 
made no findings of seborrheic keratosis from the earlier 
medical evidence.  There is no evidence to the contrary of 
this in the claims file.  While the medical record does show 
the veteran suffers from other forms of skin conditions, 
including melanoma and squamous cell carcinoma, these are 
separate disabilities and are adjudicated separately in this 
decision.  For these reasons, the Board cannot find the 
veteran meets the first requirement of service connection for 
sebhorrheic keratosis.  Where the medical evidence 
establishes that a veteran does not currently have a disorder 
for which service connection is sought, service connection 
for that disorder is not authorized under the statues 
governing veterans' benefits.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Further discussion of other theories of 
entitlement is not warranted and the veteran's claim must be 
denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that he has sebhorrheic 
keratosis related to service.  The veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

For all of these reasons, the veteran's claim for service 
connection for sebhorrheic keratosis is denied.

	B.  Hypothyroidism, Melanoma, and Squamous Cell 
Carcinoma
The Board finds that construing reasonable doubt in favor of 
the veteran, the claims for hypothyroidism, melanoma, and 
squamous cell carcinoma must be granted.

The veteran has current diagnoses of hypothyroidism, 
melanoma, and squamous cell carcinoma, documented together, 
for example, in a December 2004 VA examination.  As for the 
veteran's hypothyroidism, the negative nexus evidence 
includes an April 2007 VA examination report which states 
that the veteran's hypothyroidism is "more likely than not 
[of a] nutritional etiology."  Evidence to the contrary 
includes the December 2004 VA examination which found the 
veteran's hypothyroidism was "equal to 50% likely related to 
atomic radiation exposure in LOD [line of duty]."

As for the veteran's skin cancers, a June 1998 report from 
the Under Secretary for Health determined that the veteran's 
skin cancers are not likely attributable to any exposure to 
ionizing radiation in service.  Evidence to the contrary 
includes a positive nexus opinion obtained at the December 
2004 VA examination.  The examiner found that the veteran's 
malignant melanoma and squamous cell carcinoma were "equal 
to 50% likely related to atomic radiation exposure in LOD 
[line of duty]."  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

After a thorough review of the record, the Board finds that 
the veteran's hypothyroidism and skin cancers have been 
sufficiently linked medically to ionizing radiation exposure 
while in service, and that service connection is therefore 
warranted.  At the very least, the evidence is in equipoise.  
The evidence is evenly balanced among positive and negative 
nexus opinions.   As explained in the June 1998 medical 
report, the veteran's estimated dose exposure provided by the 
Defense Special Weapons Agency is confusing, but is 
apparently less than 0.022 rem (the total of less than 0.001 
rem for an 8 hour visit to Nagasaki ground zero as early as 
September 1945, less than 0.02 rem for a visit to Nishiyama 
Reservoir, and less than 0.001 rem for an 8 hour visit to 
Hiroshima ground zero as early as October 7, 1945).  This 
nonetheless does support that the veteran was exposed to 
ionizing radiation in service, and the Board notes the 
veteran has already been awarded service connection on a 
presumptive basis for his non-Hodgkin's lymphoma due to his 
in-service radiation exposure.  Moreover, the June 1998 Under 
Secretary's opinion was founded in the absence of any 
examination of the veteran.  The April 2007 VA examiner, 
while offering a nutritional deficiency as an etiology as 
well as an opinion on whether the veteran's hypothyroidism is 
linked to his non-Hodgkin's lymphoma, did not specifically 
state whether or not the hypothyroidism is linked to active 
duty or exposure to ionizing radiation.  For these reasons, 
this negative evidence lacks some probative value.  The Board 
finds the positive evidence sufficient to adequately link 
both the veteran's hypothyroidism and his skin cancers to an 
incident of service, in this case, exposure to ionizing 
radiation.

In the present case, the Board finds that the evidence is, at 
minimum, in equipoise. Resolving the benefit of the doubt in 
the favor of the veteran, the Board finds that the veteran's 
hypothyroidism and skin cancers were incurred as a result of 
exposure to ionizing radiation during active service. 
Therefore, service connection for these conditions is granted 
and further discussion as to other theories of entitlement 
for service connection is unwarranted.

C.	Tenesmus, loose stool, colitis, radiation proctitis
As noted above, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the veteran. See generally, VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

The Board finds that service connection is warranted on a 
secondary basis because the veteran has a current diagnosis 
of tenesmus, loose stool, colitis, and radiation proctitis, 
and the evidence is, at minimum, in equipoise as to whether 
that was caused by his service-connected non-Hodgkin's 
lymphoma.  The veteran was awarded service connection for his 
non-Hodgkin's lymphoma in a February 2000 rating decision.
At a December 2004 VA examination, the examiner found the 
veteran's tenesmus with loose stool, colitis, and radiation 
proctitis were residuals of his non-Hodgkin's lymphoma.  
Specifically, the examiner found these conditions were 
"greater than 50% likely a residual of NHL or of tx 
[treatment] for NHL."  The only evidence to the contrary 
includes a January 2005 Addendum opinion obtained after a 
gastro-intestinal consultation, in which a dietary etiology 
was "suspected" for the veteran's symptoms.  The Board can 
point to no other evidence to the contrary of the December 
2004 positive nexus opinion in the medical record on the 
issue of secondary service connection.  As such, the evidence 
is, at minimum, in equipoise and service connection must be 
awarded on a secondary basis.  Further discussion as to other 
theories of entitlement for service connection is thus 
unwarranted.

Increased Rating Claims
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in September 2005 the 
veteran expressed his disagreement with the August 2005 
rating decision granting him service connection for his 
thrombocytopenia and erectile dysfunction.  As such, the 
veteran has appealed the initial evaluation assigned and the 
severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).



A.	Thrombocytopenia
The veteran's thrombocytopenia is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.117, Diagnostic 
Code 7705.  The veteran contends that he is entitled to 
higher rating under this code.

Under DC 7705, the next higher rating of 70 percent is 
warranted where the evidence shows a platelet count between 
20,000 and 70,000, not requiring treatment, without bleeding.  
Here, the majority of the evidence shows the veteran's 
platelet count is not within 20,000 and 70,000.  While the 
medical record has shown some low platelet numbers, this has 
been attributed to platelet clumping, rather than a truly low 
platelet count.  In December 2006 a medical opinion was 
sought and the VA examiner explained that the veteran's 
platelet clumping is most likely due to the anticoagulant 
used in the tube for collecting the blood.  She explained, 
"[i]f it [the clumping] were due to his cancer treatment I 
would expect leukocytopenia and low red blood cell count in 
addition to the thrombocytopenia. The patient has no anemia 
or leukopenia. I would also expect PERSISTENT platelet 
clumping if due to his lymphoma or its treatment." (emphasis 
in original).  In the same vein, a separate VA examiner in 
December 2006 provided a similar explanation to the veteran's 
platelet clumping, explaining it is generally an "in vitro 
phenomenon," except in cases of congenital platelet defects.

At an October 2006 VA examination the veteran's platelet 
count was 154,000.  The examiner noted that "'[o]ccasional 
patients have "false thrombocytopenia" a benign condition 
in which platelets agglutinate or adhere to leukocytes when 
blood is collected with EDTA as anticoagulant. This is a 
laboratory artifact, and the actual platelet count in vivo is 
normal.'"  In June 2006 the veteran's platelet count was 
106,000.  A number of laboratory reports that appear to span 
between 1999 and 2005 similarly contain low platelet counts, 
but also contain notations that the platelet count was not 
accurate due to clumping.  The file contains no evidence that 
the veteran's low platelet counts are actually attributable 
to his thrombocytopenia, rather than the clumping from the 
"in vitro" process described above by three separate VA 
examiners.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's thrombocytopenia does not warrant a rating in 
excess of 30 percent. While the requirements of Fenderson 
have been considered, the evidence of record shows that the 
veteran's thrombocytopenia has not warranted a rating higher 
than 30 percent at any point in the appeal period.  The Board 
has considered the application of other diagnostic codes in 
order to afford the veteran a higher rating but does not find 
any raised by the medical evidence.  For all of these 
reasons, the veteran's claim must be denied.

B.  Erectile Dysfunction
The veteran's erectile dysfunction is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7522.  The veteran contends that he is 
entitled to an initial compensable rating for his service-
connected erectile dysfunction.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27. As such, the veteran' 
service-connected disability of erectile dysfunction has been 
rated under Diagnostic Code 7522, which provides for a 20 
percent rating for deformity of the penis with loss of 
erectile power.  Additionally, such Diagnostic Code provides 
that entitlement to special monthly compensation under 38 
C.F.R. § 3.350 should be considered.  The Board notes the 
veteran was awarded special monthly compensation based on 
loss of use of a creative organ in a December 2007 rating 
decision.

Upon a review of the record, the Board finds that the veteran 
is not entitled to an initial compensable rating for erectile 
dysfunction.  While the veteran's disability is manifested by 
impotency, there is no visible deformity of the penis.  The 
medical record is devoid of any evidence in this regard.  At 
an October 2006 VA examination, for example, the veteran was 
found to have a normal penis.  VA treatment notes, in 
November 2001 and November 2000, for example, similarly show 
no abnormalities or deformities of the penis.  
In sum, the weight of the credible evidence demonstrates that 
the veteran's erectile dysfunction does not warrant a 
compensable rating.  While the requirements of Fenderson have 
been considered, the evidence of record shows that the 
veteran's erectile dysfunction has not warranted a 
compensable rating at any point in the appeal period.  The 
Board has considered the application of other diagnostic 
codes in order to afford the veteran a higher rating but does 
not find any raised by the medical evidence.  For all of 
these reasons, the veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2005 and March 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, a separate letter of July 
2008 provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his claims be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing, and has undergone a number of VA 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

ORDER

Service connection for seborrheic keratosis is denied.

Service connection for hypothyroidism is granted.

Service connection for tenesmus, loose stool, colitis, and 
radiation proctitis is granted.

Service connection for melanoma is granted.

Service connection for squamous cell carcinoma is granted.

An initial increased disability rating in excess of 30 
percent for thrombocytopenia is denied.

An initial compensable disability rating for erectile 
dysfunction is denied.


REMAND

In an August 2005 rating decision, service connection was 
denied for strokes.  In a September 2005 letter, the veteran 
clearly expressed his disagreement with this determination, 
stating, "Seborrheic keratosis, Hypothyroidism, Tenesmus and 
strokes are a direct result of the treatments I received for 
NHL and are service connected as residuals of NHL."  Where 
an SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the issue of entitlement to service 
connection for strokes, to include as 
secondary to the veteran's non-Hodgkin's 
lymphoma and exposure to ionizing 
radiation in service.  The appellant 
should be advised of the time period in 
which a substantive appeal must be filed 
in order to obtain appellate review of 
those issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


